PER CURIAM.
This is an appeal from a judgment rendered upon findings of fact and conclusions of law after trial by the court without a jury. The only question presented is whether the conclusions of law are sustained by the findings of fact.
The action involved the validity of a bulk sale of a stock of goods, which plaintiffs claimed was void as to creditors under section 3503, R. L. 1905-The judgment must be affirmed, under the rule of Schmitt v. Dahl, 88 Minn. 506, 93 N. W. 665, 67 L. R. A. 590, for the reason that it does not appear that plaintiffs were creditors at the time of the sale complained of, and the charge in the plaintiffs’ complaint that the sale was made to defraud creditors was found untrue by the trial court. The evidence is not returned, and no motion appears to have been made to amend the findings in the respect mentioned, and they must be deemed to be sustained by the evidence.
Judgment affirmed.